 



Exhibit 10.1
REGISTRATION RIGHTS AGREEMENT
1,650,000 SHARES
GOODRICH PETROLEUM CORPORATION
5.375% Series B Cumulative Convertible Preferred Stock
REGISTRATION RIGHTS AGREEMENT
December 21, 2005
BEAR, STEARNS & CO. INC.
BNP PARIBAS SECURITIES CORP.
c/o Bear, Stearns & Co. Inc.
383 Madison Avenue
New York, New York 10179
Ladies and Gentlemen:
Goodrich Petroleum Corporation, a Delaware corporation (the “Company”), proposes
to issue and sell to Bear, Stearns & Co. Inc. and BNP Paribas Securities Corp.
(collectively, the “Initial Purchasers”), upon the terms set forth in a purchase
agreement dated December 16, 2005 (the “Purchase Agreement”), 1,650,000 shares
(the “Firm Shares”) of the Company’s 5.375% Series B Cumulative Convertible
Preferred Stock, par value $1.00 per share (liquidation preference $50.00 per
share) (the “Series B Convertible Preferred Stock”). In addition, the Company
has granted to the Initial Purchasers an option to purchase up to 600,000
additional shares of its Series B Convertible Preferred Stock (the “Optional
Shares” and, together with the Firm Shares, the “Purchased Shares”). The
Purchased Shares will be convertible into shares of common stock, par value
$0.20 per share, of the Company (the “Common Stock”), as set forth in the
Company’s Offering Memorandum dated December 16, 2005 (the “Offering
Memorandum”), subject to adjustment in accordance with the Company’s Certificate
of Designation of the Series B Convertible Preferred Stock (the “Certificate of
Designation”). The Purchased Shares and any Common Stock issued upon conversion
of the Purchased Shares and Common Stock issued as payment or part payment of
dividends on the Series B Convertible Preferred Stock are collectively referred
to as the “Securities.” As an inducement to the Initial Purchasers to enter into
the Purchase Agreement and in satisfaction of a condition to the obligations of
the Initial Purchasers thereunder, the Company agrees with the Initial
Purchasers for the benefit of the holders of Securities (“Holders,” and includes
any person that has a beneficial interest in any Transfer Restricted Security
(as defined below) in book-entry form) from time to time of the Transfer
Restricted Security as follows:
     1. Shelf Registration. So long as any Transfer Restricted Security (as
defined in Section 1(d) below) exists, the Company shall take the following
actions:

 



--------------------------------------------------------------------------------



 



     (a) The Company shall, as soon as practicable but in any event within
120 days after the date on which the Initial Purchasers purchase the Firm Shares
pursuant to the Purchase Agreement (the “Closing Date”), file with the
Securities and Exchange Commission (the “Commission”) and thereafter use its
reasonable best efforts to cause to be declared effective no later than 240 days
after the Closing Date a registration statement (the “Shelf Registration
Statement”) on an appropriate form under the Securities Act of 1933, as amended
(the “Securities Act”) relating to the offer and sale of the Transfer Restricted
Securities by the Holders thereof from time to time in accordance with the
methods of distribution set forth in the Shelf Registration Statement and
Rule 415 under the Securities Act (hereinafter, the “Shelf Registration”);
provided, however, that no Holder (other than an Initial Purchaser) shall be
entitled to have the Securities held by it covered by such Shelf Registration
Statement unless such Holder agrees in writing to be bound by all the provisions
of this Agreement applicable to such Holder.
     (b) The Company shall use its reasonable best efforts to keep the Shelf
Registration Statement continuously effective, in order to permit the prospectus
included therein to be lawfully delivered by the Holders of the relevant
Securities, until all of the Securities covered by the Shelf Registration
Statement (i) have been sold pursuant thereto or (ii) are eligible to be sold
under Rule 144(k) under the Securities Act (or any successor rule thereof),
assuming for this purpose that the Holders thereof are not affiliates of the
Company (in any such case, such period being called the “Shelf Registration
Period.” The Company shall be deemed not to have used its reasonable best
efforts to keep the Shelf Registration Statement effective during the Shelf
Registration Period if it voluntarily takes any action that would result in
Holders of Securities covered thereby not being able to offer and sell such
Securities during that period, unless such action is required by applicable law.
     (c) Notwithstanding any other provisions of this Agreement to the contrary,
the Company shall cause the Shelf Registration Statement and the related
prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement, amendment or supplement, (i) to comply in all
material respects with the applicable requirements of the Securities Act and the
rules and regulations of the Commission and (ii) not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading; provided, however,
the Company shall have no such obligations or liabilities with respect to any
written information pertaining to any Holder and furnished to the Company by or
on behalf of such Holder specifically for inclusion therein.
     (d) “Transfer Restricted Securities” means each Security until (i) the date
on which such Security has been effectively registered under the Securities Act
and disposed of in accordance with the Shelf Registration Statement or (ii) the
date on which such Security is distributed to the public pursuant to Rule 144
under the Securities Act or is saleable pursuant to Rule 144(k) under the
Securities Act.

2



--------------------------------------------------------------------------------



 



     2. Registration Procedures. In connection with the Shelf Registration
contemplated by Section 1 hereof, the following provisions shall apply so long
as any Transfer Restricted Security exists:
     (a) The Company shall (i), if requested by an Initial Purchaser, furnish,
without charge, to such Initial Purchaser, prior to the filing thereof with the
Commission, a copy of the Shelf Registration Statement and each amendment
thereof and each supplement, if any, to the prospectus included therein and, in
the event that an Initial Purchaser (with respect to any portion of an unsold
allotment from the original offering) is participating in the Shelf Registration
Statement, the Company shall use its best efforts to reflect in each such
document, when so filed with the Commission, such comments as such Initial
Purchaser reasonably may propose, (ii) include in each such document the names
of the Holders who have delivered written notice to the Company at least three
business days prior to the filing thereof that they propose to sell Transfer
Restricted Securities pursuant to the Shelf Registration Statement as selling
securityholders and (iii) file pursuant to Rule 424(b) under the Securities Act
within five business days a supplement to the prospectus contained in the Shelf
Registration Statement or, if required, file a post-effective amendment to the
Shelf Registration Statement, in each case, to cover new Holders of Securities
upon at least seven business days prior written notice by such new Holders to
such effect; provided, however, that (A) in no event shall the Company be
required to file pursuant to Rule 424(b) under the Securities Act a supplement
to the prospectus contained in the Shelf Registration Statement to cover new
Holders of Securities on any day other than the last business day of the first
full calendar month following the calendar month in which the Shelf Registration
is declared effective and the last business day of each subsequent calendar
month thereafter and (B), in the case where a post-effective amendment is
required, in no event shall the Company be required to file a post-effective
amendment to the Shelf Registration Statement to cover new Holders of Securities
on any day other than the last business day of the third full calendar month
following the calendar month in which the Shelf Registration is declared
effective and the last business day of each subsequent third calendar month
thereafter.
     (b) The Company shall give written notice to the Initial Purchasers, the
Holders of the Securities and the Holders of Transfer Restricted Securities
included within the coverage of the Shelf Registration Statement (which notice
pursuant to clauses (ii)-(v) hereof shall be accompanied by an instruction to
suspend the use of the prospectus until the requisite changes have been made):
     (i) when the Shelf Registration Statement or any amendment thereto has been
filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;
     (ii) of any request by the Commission for amendments or supplements to the
Shelf Registration Statement or the prospectus included therein or for
additional information;

3



--------------------------------------------------------------------------------



 



     (iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for that purpose;
     (iv) of the receipt by the Company or its legal counsel of any notification
with respect to the suspension of the qualification of the Securities for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and
     (v) of the happening of any event that requires the Company to make changes
in the Shelf Registration Statement or the prospectus in order that the Shelf
Registration Statement or the prospectus do not contain an untrue statement of a
material fact nor omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the prospectus, in
light of the circumstances under which they were made) not misleading.
     (c) The Company shall make every reasonable effort to obtain the withdrawal
at the earliest possible time, of any order suspending the effectiveness of the
Shelf Registration Statement.
     (d) The Company shall furnish to each Holder of Transfer Restricted
Securities included within the coverage of the Shelf Registration, without
charge, if the Holder so requests in writing, at least one copy of the Shelf
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules and all exhibits thereto (including those, if
any, incorporated by reference).
     (e) The Company shall, during the Shelf Registration Period, deliver to
each Holder of Transfer Restricted Securities included within the coverage of
the Shelf Registration Statement, without charge, as many copies of the
prospectus (including each preliminary prospectus) included in the Shelf
Registration Statement and any amendment or supplement thereto as such person
may reasonably request. The Company consents, subject to the provisions of this
Agreement, to the use of the prospectus or any amendment or supplement thereto
by each of the selling Holders in connection with the offering and sale of the
Transfer Restricted Securities covered by the prospectus, or any amendment or
supplement thereto, included in the Shelf Registration Statement.
     (f) Prior to any public offering of the Securities pursuant to the Shelf
Registration Statement, the Company shall register or qualify or cooperate with
the Holders of the Transfer Restricted Securities included therein and their
respective counsel in connection with the registration or qualification of the
Securities for offer and sale under the securities or “blue sky” laws of such
states of the United States as any Holder reasonably requests in writing and do
any and all other acts or things necessary or advisable to enable the offer and
sale in such jurisdictions of the Securities covered by the Shelf Registration
Statement; provided, however, that the Company shall not be required to
(i) qualify generally to do business in any jurisdiction where it is not then so
qualified or (ii) take any action which would subject it to general service of
process or to taxation in any jurisdiction where it is not then so subject.

4



--------------------------------------------------------------------------------



 



     (g) The Company shall cooperate with the Holders of the Transfer Restricted
Securities to facilitate the timely preparation and delivery of certificates
representing the Securities to be sold pursuant to the Shelf Registration
Statement free of any restrictive legends and in such denominations and
registered in such names as the Holders may request a reasonable period of time
prior to sales of the Securities pursuant to the Shelf Registration Statement,
except in such cases where such Transfer Restricted Securities are required to
be issued only in book-entry form pursuant to the terms of the Certificate of
Designation.
     (h) Upon the occurrence of any event contemplated by paragraphs
(ii) through (v) of Section 2(b) above during the Shelf Registration Period, the
Company shall promptly prepare and file a post-effective amendment to the Shelf
Registration Statement or a supplement to the related prospectus and any other
required document so that, as thereafter delivered to Holders of the Securities
or purchasers of Securities, the prospectus will not contain an untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. If the Company
notifies the Initial Purchasers or the Holders of Transfer Restricted Securities
included within the coverage of the Shelf Registration Statement, in accordance
with paragraphs (ii) through (v) of Section 2(b) above, to suspend the use of
the prospectus until the requisite changes to the prospectus have been made,
then the Initial Purchasers and the Holders shall suspend use of such
prospectus.
     (i) Not later than the effective date of the Shelf Registration Statement,
the Company will provide CUSIP numbers for the Series B Convertible Preferred
Stock registered for resale under the Shelf Registration Statement, and provide
one or more certificates for such Series B Convertible Preferred Stock, in a
form eligible for deposit with The Depository Trust Company.
     (j) The Company will comply with all rules and regulations of the
Commission to the extent and so long as they are applicable to the Shelf
Registration and will make generally available to its security holders (or
otherwise provide in accordance with Section 11(a) of the Securities Act) an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act, no later than 45 days after the end of a 12-month period (or 90 days, if
such period is a fiscal year) beginning with the first month of the Company’s
first fiscal quarter commencing after the effective date of the Shelf
Registration Statement, which statement shall cover such 12-month period.
     (k) The Company may require each Holder of Securities to be sold pursuant
to the Shelf Registration Statement to furnish to the Company such information
regarding the Holder and the distribution of the Securities as the Company may
from time to time reasonably require for inclusion in the Shelf Registration
Statement, and the Company may exclude from such registration the Securities of
any Holder that fails to furnish such information within the applicable time
period specified in Section 2(a) above.
     (l) The Company shall enter into such customary agreements (including, if
requested, an underwriting agreement in customary form) and take all such other
action,

5



--------------------------------------------------------------------------------



 



if any, as any Holder of the Securities shall reasonably request in order to
facilitate the disposition of the Securities pursuant to any Shelf Registration.
     (m) In the case of any Shelf Registration, the Company shall (i) make
reasonably available for inspection by the Holders of the Securities, any
underwriter participating in any disposition pursuant to the Shelf Registration
Statement and any attorney, accountant or other agent retained by the Holders of
the Securities or any such underwriter all relevant financial and other records,
pertinent corporate documents and properties of the Company and (ii) cause the
Company’s officers, directors, employees, accountants and auditors to supply all
relevant information reasonably requested by the Holders of the Securities or
any such underwriter, attorney, accountant or agent in connection with the Shelf
Registration Statement, in each case, as shall be reasonably necessary to enable
such persons, to conduct a reasonable investigation within the meaning of
Section 11 of the Securities Act; provided, however, that the foregoing
inspection and information gathering shall be coordinated on behalf of the
Initial Purchasers by Bear Stearns & Co. Inc. and on behalf of the other
parties, by one counsel designated by and on behalf of such other parties as
described in Section 3 hereof.
     (n) In the case of any Shelf Registration, the Company, if requested by any
Holder of Securities covered thereby, shall cause (i) its counsel to deliver an
opinion and updates thereof relating to the Securities in customary form
addressed to such Holders and the managing underwriters, if any, thereof and
dated, in the case of the initial opinion, the effective date of such Shelf
Registration Statement (it being agreed that the matters to be covered by such
opinion shall include, without limitation, the due incorporation and good
standing of the Company and its subsidiaries; the qualification of the Company
and its subsidiaries to transact business as foreign corporations; the due
authorization, execution and delivery of the relevant agreement of the type
referred to in Section 2(l) hereof; the due authorization, execution,
authentication and issuance, and the validity and enforceability, of the
applicable Securities; the absence of material legal or governmental proceedings
involving the Company and its subsidiaries; the absence of governmental
approvals required to be obtained in connection with the Shelf Registration
Statement, the offering and sale of the applicable Securities, or any agreement
of the type referred to in Section 2(l) hereof; the compliance as to form of
such Shelf Registration Statement and any documents incorporated by reference
therein with the requirements of the Securities Act; and, as of the date of the
opinion and as of the effective date of the Shelf Registration Statement or most
recent post-effective amendment thereto, as the case may be, the absence from
such Shelf Registration Statement and the prospectus included therein, as then
amended or supplemented, and from any documents incorporated by reference
therein of an untrue statement of a material fact or the omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any such documents, in the
light of the circumstances existing at the time that such documents were filed
with the Commission under the Securities and Exchange Act of 1934, as amended
(the “Exchange Act”)); (ii) its officers to execute and deliver all customary
documents and certificates and updates thereof requested by any underwriters of
the applicable Securities and (iii) its independent public accountants to
provide to the selling Holders of the applicable Securities and any underwriter
therefor a comfort letter in customary form and covering matters of the type

6



--------------------------------------------------------------------------------



 



customarily covered in comfort letters in connection with primary underwritten
offerings, subject to receipt of appropriate documentation as contemplated, and
only if permitted, by the American Institute of Certified Public Accountants’
Professional Standard AU Section 634 “Letters for Underwriters and Certain Other
Requesting Parties.”
     (o) The Company shall use its best efforts to cause the Common Stock
included in such Shelf Registration Statement to be, upon resale thereunder,
listed on each securities exchange, if any, on which any shares of Common Stock
are then listed.
     (p) The Company shall use its best efforts to take all other steps
necessary to effect the registration of the Transfer Restricted Securities
covered by the Shelf Registration Statement contemplated hereby.
     3. Registration Expenses.
     (a) All expenses incident to the Company’s performance of and compliance
with this Agreement will be borne by the Company, regardless of whether the
Shelf Registration Statement is ever filed or becomes effective, including
without limitation:
     (i) all registration and filing fees and expenses;
     (ii) all fees and expenses of compliance with federal securities and state
“blue sky” or securities laws;
     (iii) all expenses of printing (including printing certificates and
printing of prospectuses), messenger and delivery services and telephone;
     (iv) all fees and disbursements of counsel for the Company;
     (v) all application and filing fees in connection with listing on a
national securities exchange or automated quotation system pursuant to the
requirements hereof; and
     (vi) all fees and disbursements of independent certified public accountants
of the Company (including the expenses of any special audit and comfort letters
required by or incident to such performance).
The Company will bear its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit and the fees and expenses
of any person, including special experts, retained by the Company.
     (b) In connection with the Shelf Registration Statement, the Company will
reimburse the Initial Purchasers and the Holders of Transfer Restricted
Securities who are selling or reselling Securities pursuant to the “Plan of
Distribution” contained in the Shelf Registration Statement for the reasonable
fees and disbursements of not more than one counsel, which shall be Mayer,
Brown, Rowe & Maw LLP unless another firm is chosen

7



--------------------------------------------------------------------------------



 



by the Holders of a majority in number of shares of the Transfer Restricted
Securities for whose benefit such Registration Statement is being prepared.
     4. Indemnification.
     (a) The Company agrees to indemnify and hold harmless each Holder of the
Transfer Restricted Securities included within the coverage of the Shelf
Registration Statement and each person, if any, who controls such Holder within
the meaning of the Securities Act or the Exchange Act (each Holder and such
controlling persons are referred to collectively as the “Indemnified Parties”)
from and against any losses, claims, damages or liabilities, joint or several,
or any actions in respect thereof (including, but not limited to, any losses,
claims, damages, liabilities or actions relating to purchases and sales of the
Securities) to which each Indemnified Party may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages, liabilities or actions arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the Shelf
Registration Statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus relating to the Shelf Registration, or arise
out of, or are based upon, the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and shall reimburse, as incurred, the Indemnified
Parties for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action in respect thereof; provided, however, that (i) the Company
shall not be liable in any such case to the extent that such loss, claim, damage
or liability arises out of or is based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in the Shelf Registration
Statement or prospectus or in any amendment or supplement thereto or in any
preliminary prospectus relating to a Shelf Registration in reliance upon and in
conformity with written information pertaining to such Holder and furnished to
the Company by or on behalf of such Holder specifically for inclusion therein
and (ii) with respect to any untrue statement or omission or alleged untrue
statement or omission made in any prospectus relating to a Shelf Registration
Statement, the indemnity agreement contained in this subsection (a) shall not
inure to the benefit of any Holder from whom the person asserting any such
losses, claims, damages or liabilities purchased the Securities concerned, to
the extent that a prospectus relating to such Securities was required to be
delivered by such Holder under the Securities Act in connection with such
purchase and any such loss, claim, damage or liability of such Holder results
from the fact that there was not sent or given to such person, at or prior to
the written confirmation of the sale of such Securities to such person, a copy
of the final prospectus if the Company had previously furnished copies thereof
to such Holder; provided further, however, that this indemnity agreement will be
in addition to any liability which the Company may otherwise have to such
Indemnified Party. The Company shall also indemnify underwriters, their officers
and directors and each person who controls such underwriters within the meaning
of the Securities Act or the Exchange Act to the same extent as provided above
with respect to the indemnification of the Holders of the Securities if
requested by such Holders.

8



--------------------------------------------------------------------------------



 



     (b) Each Holder of the Securities, severally and not jointly, will
indemnify and hold harmless the Company and each person, if any, who controls
the Company within the meaning of the Securities Act or the Exchange Act from
and against any losses, claims, damages or liabilities or any actions in respect
thereof, to which the Company or any such controlling person may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such losses,
claims, damages, liabilities or actions arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in a
Shelf Registration Statement or prospectus or in any amendment or supplement
thereto or in any preliminary prospectus relating to a Shelf Registration, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact necessary to make the statements therein not misleading, but in
each case only to the extent that the untrue statement or omission or alleged
untrue statement or omission was made in reliance upon and in conformity with
written information pertaining to such Holder and furnished to the Company by or
on behalf of such Holder specifically for inclusion therein; and, subject to the
limitation set forth immediately preceding this clause, shall reimburse, as
incurred, the Company for any legal or other expenses reasonably incurred by the
Company or any such controlling person in connection with investigating or
defending any loss, claim, damage, liability or action in respect thereof. This
indemnity agreement will be in addition to any liability which such Holder may
otherwise have to the Company or any of its controlling persons.
     (c) Promptly after receipt by an Indemnified Party under this Section 4 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such Indemnified Party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 4, notify the
indemnifying party of the commencement thereof; but the omission so to notify
the indemnifying party (i) will not relieve the indemnifying party from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and the indemnifying party has been materially
prejudiced by such failure and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any Indemnified Party other than the
indemnification obligation provided in paragraph (a) or (b) above. In case any
such action is brought against any Indemnified Party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such Indemnified Party (who
shall not, except with the consent of the Indemnified Party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof the
indemnifying party will not be liable to such Indemnified Party under this
Section 4 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such Indemnified Party in connection
with the defense thereof; provided, however, if such Indemnified Party shall
have been advised by counsel that there are one or more defenses available to it
that are in conflict with those available to the indemnifying party (in which
case the indemnifying party shall not have the right to direct the defense of
such action on behalf of the Indemnified Party), the reasonable fees and
expenses of such Indemnified Party’s counsel shall be borne by the indemnifying
party. In no event shall the indemnifying party be liable for the fees and
expenses of more than one counsel (together

9



--------------------------------------------------------------------------------



 



with appropriate local counsel) at any time for any Indemnified Party in
connection with any one action or separate but substantially similar or related
actions arising in the same jurisdiction out of the same general allegations or
circumstances. No indemnifying party shall, without the prior written consent of
the Indemnified Party, effect any settlement of any pending or threatened action
in respect of which any Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party unless such
settlement (i) includes an unconditional release of such Indemnified Party from
all liability on any claims that are the subject matter of such action, and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any Indemnified Party.
     (d) If the indemnification provided for in this Section 4 is unavailable or
insufficient to hold harmless an Indemnified Party under subsections (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such Indemnified Party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or
(b) above in such proportion as is appropriate to reflect the relative fault of
the indemnifying party or parties on the one hand and the Indemnified Party on
the other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities (or actions in respect thereof) as well
as any other relevant equitable considerations. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand or such Holder or such other Indemnified Party, as the case may
be, on the other, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid by an Indemnified Party as a result of the losses, claims,
damages or liabilities referred to in the first sentence of this subsection
(d) shall be deemed to include any legal or other expenses reasonably incurred
by such Indemnified Party in connection with investigating or defending any
action or claim which is the subject of this subsection (d). Notwithstanding any
other provision of this Section 4(d), the Holders shall not be required to
contribute any amount in excess of the amount by which the net proceeds received
by such Holders from the sale of the Securities pursuant to the Shelf
Registration Statement exceeds the amount of damages which such Holders have
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this paragraph (d), each person,
if any, who controls such Indemnified Party within the meaning of the Securities
Act or the Exchange Act shall have the same rights to contribution as such
Indemnified Party and each person, if any, who controls the Company within the
meaning of the Securities Act or the Exchange Act shall have the same rights to
contribution as the Company.
     (e) The agreements contained in this Section 4 shall survive the sale of
the Securities pursuant to the Shelf Registration Statement and shall remain in
full force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any Indemnified Party.

10



--------------------------------------------------------------------------------



 



     5. Additional Dividends Under Certain Circumstances.
     (a) Additional dividends (“Additional Dividends”) with respect to the
Series B Convertible Preferred Stock shall accrue as follows if any of the
following events occur (each such event in clauses (i) through (iii) below being
herein called a “Registration Default”):
     (i) the Shelf Registration Statement required by this Agreement is not
filed with the Commission on or prior to 120 days after the Closing Date;
     (ii) the Shelf Registration Statement required by this Agreement is not
declared effective by the Commission on or prior to 240 days after the Closing
Date;
     (iii) if after the Shelf Registration Statement required by this Agreement
has been declared effective by the Commission but (A) such Registration
Statement thereafter ceases to be effective or (B) the Shelf Registration
Statement or the related prospectus ceases to be usable in connection with
resales of Transfer Restricted Securities during the periods specified herein
because either (1) any event occurs as a result of which the related prospectus
forming part of such Shelf Registration Statement would include any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein in the light of the circumstances under which they
were made not misleading, or (2) it shall be necessary to amend such Shelf
Registration Statement or supplement the related prospectus, to comply with the
Securities Act or the Exchange Act or the respective rules thereunder.
Each of the foregoing will constitute a Registration Default whatever the reason
for any such event and whether it is voluntary or involuntary or is beyond the
control of the Company or pursuant to operation of law or as a result of any
action or inaction by the Commission.
Additional Dividends shall accrue on the shares of Series B Convertible
Preferred Stock from and including the date on which any such Registration
Default shall occur to but excluding the date on which all such Registration
Defaults have been cured, at a rate of 50 basis points above the rate shown on
the cover page of the Offering Memorandum in addition to the dividends otherwise
accruing on the Series B Convertible Preferred Stock.
     (b) A Registration Default referred to in Section 5(a)(iii) hereof shall be
deemed not to have occurred and be continuing in relation to the Shelf
Registration Statement or the related prospectus if (i) such Registration
Default has occurred solely as a result of (x) the filing of a post-effective
amendment to the Shelf Registration Statement to incorporate annual audited
financial information with respect to the Company where such post-effective
amendment is not yet effective and needs to be declared effective to permit
Holders to use the related prospectus or (y) other material events, with respect
to the Company that would need to be described in the Shelf Registration
Statement or the related prospectus and (ii) in the case of clause (y), the
Company is proceeding promptly and in good faith to resolve or disclose such
material events in a manner that the

11



--------------------------------------------------------------------------------



 



Company reasonably believes would be in the best interests of the Company in
order to amend or supplement such Shelf Registration Statement and related
prospectus to describe such events; provided, however, that in any case if such
Registration Default occurs for a continuous period in excess of 30 days,
Additional Dividends shall be payable in accordance with the above paragraph
from the day such Registration Default occurs until such Registration Default is
cured.
     (c) Any amounts of Additional Dividends due pursuant to Section 5(a) will
be payable in cash on the regular dividend payment dates with respect to the
Series B Convertible Preferred Stock on the same terms and conditions and
subject to the same limitations as pertain at such time for the payment of
regular dividends. The amount of Additional Dividends will be determined by
multiplying the applicable Additional Dividends rate by the aggregate
liquidation preference of the outstanding shares of Series B Convertible
Preferred Stock and further multiplied by a fraction, the numerator of which is
the number of days such Additional Dividend rate was applicable during such
period (determined on the basis of a 360-day year comprised of twelve 30-day
months), and the denominator of which is 360.
     6. Rules 144 and 144A. The Company shall use its best efforts to file the
reports required to be filed by it under the Securities Act and the Exchange Act
in a timely manner and, if at any time during the Shelf Registration Period the
Company is not required to file such reports, it will, upon the request of any
Holder of Transfer Restricted Securities, make publicly available other
information so long as necessary to permit sales of their securities pursuant to
Rules 144 and 144A. The Company covenants that it will take such further action
as any Holder of Transfer Restricted Securities may reasonably request, all to
the extent required from time to time to enable such Holder to sell Transfer
Restricted Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rules 144 and 144A (including the
requirements of Rule 144A(d)(4)). The Company will provide a copy of this
Agreement to prospective purchasers of Initial Securities identified to the
Company by the Initial Purchasers upon request. Upon the request of any Holder
of Transfer Restricted Securities, the Company shall deliver to such Holder a
written statement as to whether it has complied with such requirements.
Notwithstanding the foregoing, nothing in this Section 6 shall be deemed to
require the Company to register any of its securities pursuant to the Exchange
Act.
     7. Underwritten Registrations. If any of the Transfer Restricted Securities
covered by any Shelf Registration are to be sold in an underwritten offering,
the investment banker or investment bankers and manager or managers that will
administer the offering (“Managing Underwriters”) will be selected by the
Holders of a majority in number of shares of such Transfer Restricted Securities
to be included in such offering.
     No person may participate in any underwritten registration hereunder unless
such person (i) agrees to sell such person’s Transfer Restricted Securities on
the basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.

12



--------------------------------------------------------------------------------



 



     8. Miscellaneous.
     (a) Remedies. The Company acknowledges and agrees that any failure by the
Company to comply with its obligations under Section 1 hereof may result in
material irreparable injury to the Initial Purchasers or the Holders for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of any such failure,
the Initial Purchasers or any Holder may obtain such relief as may be required
to specifically enforce the Company’s obligations under Section 1 hereof. The
Company further agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.
     (b) No Inconsistent Agreements. The Company will not on or after the date
of this Agreement enter into any agreement with respect to its securities that
is inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Company’s securities under any
agreement in effect on the date hereof.
     (c) Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, except by the Company and the written
consent of the Holders of a majority in number of shares of Transfer Restricted
Securities (provided that Holders of Common stock issued upon conversion of
Series B Convertible Preferred Stock shall be deemed to be Holders of the
aggregate number of shares of Series B Convertible Preferred Stock from which
such Common Stock was converted) affected by such amendment, modification,
supplement, waiver or consents. Without the consent of the Holder of each share
of Series B Convertible Preferred Stock then outstanding, however, no
modification may change the provisions relating to the payment of Additional
Dividends.
     (d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first-class mail, facsimile
transmission, or air courier which guarantees overnight delivery:
     (1) if to the Holders, at the most current address shown for the Holders in
the records of the Transfer Agent, with a copy in like manner as follows:
     (2) if to the Initial Purchasers:
Bear Stearns & Co. Inc.
383 Madison Avenue
New York, New York 10179
Attention: Stephen Parish
Equity Capital Markets
Facsimile: (212) 272-3485

13



--------------------------------------------------------------------------------



 



BNP Paribas Securities Corp.
787 7th Avenue
New York, NY 10019
Attention: Douglas Cook
Legal & Compliance
Facsimile: (212) 841-3561
with a copy to:
Mayer, Brown, Rowe & Maw LLP
700 Louisiana, Suite 3600
Houston, Texas 77002
Attention: Robert F. Gray, Jr.
Facsimile: (713) 632-1867

  (3)   if to the Company, at its address as follows:

Goodrich Petroleum Corporation
808 Travis Street, Suite 1320
Houston, Texas 77002
Attention: Walter G. Goodrich
Facsimile: (713) 780-9254
with a copy to:
Vinson & Elkins L.L.P.
2300 First City Tower
1001 Fannin Street
Houston, Texas 77002
Attention: Keith R. Fullenweider
Facsimile: (713) 615-5085
     All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; three business
days after being deposited in the mail, postage prepaid, if mailed; when receipt
is acknowledged by recipient’s facsimile machine operator, if sent by facsimile
transmission; and on the day delivered, if sent by overnight air courier
guaranteeing next day delivery.
     (e) Third Party Beneficiaries. The Holders shall be third party
beneficiaries to the agreements made hereunder between the Company, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent they may deem such enforcement
necessary or advisable to protect their rights or the rights of Holders
hereunder.
     (f) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties,
including, without the need for an express assignment or any consent by the
Company thereto, subsequent Holders of Transfer Restricted Securities. The
Company hereby agrees to extend the

14



--------------------------------------------------------------------------------



 



benefits of this Agreement to any Holder of Transfer Restricted Securities and
any such Holder may specifically enforce the provisions of this Agreement as if
an original party hereto.
     (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     (h) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.
     (j) Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.
     (k) Securities Held by the Company. Whenever the consent or approval of
Holders of a specified number of Transfer Restricted Securities is required
hereunder, Securities held by the Company or its affiliates (other than
subsequent Holders of Transfer Restricted Securities if such subsequent Holders
are deemed to be affiliates solely by reason of their holdings of such
Securities) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.
     If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the several Initial Purchasers and the Company in accordance with its terms.

                  Very truly yours,    
 
                GOODRICH PETROLEUM CORPORATION    
 
           
 
  by:   /s/ Robert C. Turnham, Jr.    
 
           
 
  Name:   Robert C. Turnham, Jr.    
 
  Title:   President and Chief Operating Officer    

15



--------------------------------------------------------------------------------



 



The foregoing Registration
Rights Agreement is hereby confirmed
and accepted as of the date first
above written.
BEAR, STEARNS & CO. INC.
BNP PARIBAS SECURITIES CORP.

              By:   BEAR, STEARNS & CO. INC.    
 
           
 
  By:   /s/ Paul Rosica    
 
                Name: Paul Rosica         Title: Senior Managing Director    

16